Title: From Thomas Jefferson to La Luzerne, 30 April 1790
From: Jefferson, Thomas
To: La Luzerne



Sir
New York April 30. 1790.

When, in the course of your legation to the United States, your affairs rendered it necessary that you should absent yourself awhile from that station, we flattered ourselves with the hope that that absence was not final. It turned out in event that the interests of your sovereign called for your talents and the exercise of your functions in another quarter. You were pleased to announce this to the former Congress thro their Secretary for foreign affairs at a time when that body was closing it’s administration, in order to hand it over to a government, then preparing, on a different model. This government is now formed, organized and in action; and it considers among it’s earliest duties, and assuredly among it’s most cordial, to testify to you the regret which the people and government of the U.S. felt at your removal from among them; a very general and sincere regret, and tempered only by the consolation of your personal advancement which accompanied it. You will recieve, Sir, by order of the President of the U.S. as soon as it can be prepared, a medal and chain of gold, of which he desires your acceptance, in token of their esteem, and of the sensibility with which they will ever recall your legation to their memory.
But as this compliment may hereafter be rendered to other missions, from which yours was distinguished by eminent circumstances, the President of the U.S. wishes to pay you the distinguished tribute of an express acknowledgement of your services, and our sense of them. You came to us, Sir, thro all the perils which  encompassed us on all sides. You found us struggling and suffering under difficulties as singular and trying as our situation was new and unprecedented. Your magnanimous nation had taken side with us in the conflict, and yourself became the center of our common councils, the link which connected our common operations. In that position you labored without ceasing, till all our labours were crowned with glory to your nation, freedom to ours, and benefit to both. During the whole we had constant evidence of your zeal, your abilities, and your good faith; and we desire to convey this testimony of it home to your own breast; and to that of your sovereign, our best and greatest friend: and this I do, Sir, in the name, and by the express instruction of the President of the U.S.
I feel how flattering it is to me, Sir, to be the organ of the public sense on this occasion, and to be justified by that office, in adding to theirs, the homage of those sentiments of respect and esteem with which I have the honour to be Your Excellency’s most obedient & most humble
